                                                                                                 Case 2:17-cv-01750-APG-PAL Document 73 Filed 12/27/18 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   fka Howard Kim & Associates
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             7   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             8   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                            10                             UNITED STATES DISTRICT COURT
                                                                                            11                                     DISTRICT OF NEVADA
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 FEDERAL NATIONAL MORTGAGE                         Case No. 2:17-cv-01750-APG-PAL
KIM GILBERT EBRON




                                                                                            13   ASSOCIATION,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14                        Plaintiff,                   STIPULATION TO EXTEND BRIEFING
                                                                                            15   vs.
                                                                                            16   SFR INVESTMENTS POOL 1, LLC; and
                                                                                                 SOUTHERN HIGHLANDS COMMUNITY
                                                                                            17   ASSOCIATION,
                                                                                            18
                                                                                                                   Defendants.
                                                                                            19   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                                                            20

                                                                                            21                   Counter/Cross Claimant,

                                                                                            22   vs.
                                                                                            23   FEDERAL NATIONAL MORTGAGE
                                                                                                 ASSOCIATION; KEN YAO-HUI KWONG,
                                                                                            24   an individual,
                                                                                            25               Counter/Cross Defendants.

                                                                                            26          SFR Investments Pool 1, LLC (“SFR”) and Federal National Mortgage Association
                                                                                            27   (“FNMA”) hereby stipulate and agree as follows:
                                                                                            28   …

                                                                                                                                             -1-
                                                                                                 Case 2:17-cv-01750-APG-PAL Document 73 Filed 12/27/18 Page 2 of 2



                                                                                             1      1. FNMA filed its Motion for Summary Judgment on SFR’s Counterclaims [ECF No. 71]

                                                                                             2          (“FNMA’s MSJ”) on December 13, 2018.

                                                                                             3      2. SFR’s Opposition to FNMA’s MSJ is currently due January 3, 2019.

                                                                                             4      3. FNMA’s Reply in Support of its MSJ is currently due January 17, 2019.

                                                                                             5      4. FNMA filed its Motion to Stay Discovery Pending Decision on FNMA’s MSJ [ECF No.

                                                                                             6          72] (“FNMA’s Motion to Stay”) on December 13, 2018.

                                                                                             7      5. SFR’s Opposition to FNMA’s Motion to Stay is currently due December 27, 2018.

                                                                                             8      6. FNMA’s Reply in Support of its Motion to Stay is currently due January 3, 2019.

                                                                                             9      7. The parties stipulate that SFR’s Oppositions to the MSJ and Motion to Stay shall be due

                                                                                            10          January 3, 2019.

                                                                                            11      8. The parties further stipulate that FNMA’s Replies in Support of the MSJ and Motion to

                                                                                            12          Stay shall be due February 1, 2019.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13      9. This is the parties first request for an extension of these deadlines. These extensions are to
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14          allow the parties to fully assess and brief the issues included in the Motions and is not

                                                                                            15          requested for purposes of delay or prejudice to any party.

                                                                                            16
                                                                                                  KIM GILBERT EBRON                                WRIGHT FINLAY & ZAK LLP
                                                                                            17

                                                                                            18    /s/ Jason G. Martinez _______                    /s/ Christina V. Miller_______
                                                                                                  Jacqueline A. Gilbert, Esq.                      Christina V. Miller, Esq.
                                                                                            19    Nevada Bar No. 10593                             Nevada Bar No. 12448
                                                                                                  Jason G. Martinez, Esq.                          7785 W. Sahara Avenue, Suite 200
                                                                                            20    Nevada Bar No. 13375                             Las Vegas, NV 89117
                                                                                                  7625 Dean Martin Drive, Suite 110                Telephone: (702) 475-7964
                                                                                            21    Las Vegas, NV 89139                              Facsimile: (702) 946-1345
                                                                                            22    Telephone: (702) 485-3300                        Attorneys for Federal National Mortgage
                                                                                                  Facsimile: (702) 485-3301                        Association
                                                                                            23    Attorneys for SFR Investments Pool 1, LLC

                                                                                            24                                                IT IS SO ORDERED.

                                                                                            25
                                                                                                                                              _______________________________________
                                                                                            26                                                UNITED STATES MAGISTRATE JUDGE
                                                                                            27                                                DATED: December 28, 2018
                                                                                            28

                                                                                                                                                -2-
